Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III (i.e., claims 28-31, 34-36, 38, and 41-43 drawn to an oncolytic virus) in the reply filed on July 27, 2022, is acknowledged.  Additionally, Applicant’s election without traverse of Species A (i.e., a single and specific oncolytic virus as a vaccinia virus comprising a nucleic acid encoding a membrane-associated protein comprising SEQ ID NO: 13 (i.e., IL-2) as an immunomodulator molecule linked to SEQ ID NO: 16 as a linker peptide and anchoring peptide); and Species B (i.e., a single and specific cancer as colon carcinoma) in the reply filed on July 27, 2022, is acknowledged.
Please note that when the anchoring peptide is elected SEQ ID NO: 16 (note: includes a (GGGS)3 peptide linker to a fragment of CD16b (i.e., residues 196-233 of human Fc region receptor III-B as evidenced by UniProt Accession No. O75015, 9 pages (first available 1999)).  There is no teaching or suggestion to utilize SEQ ID NO: 16, which necessarily is limited to the specific length of the CD16b fragment given that the linker peptide is fused to the N-terminus of the GPI peptide fragment, as an anchoring GPI anchoring peptide.  The Species election regarding the anchoring peptide is expanded as further articulated below. 

Status of Claims
Claims 1-62 were originally filed on July 31, 2019. 
The amendment received on July 31, 2019, canceled claims 2-4, 6-18, 26-27, 32-33, 37, 39-40, and 44-62; and amended claims 5, 23-25, 29-31, 34-36, 38, 41-43.
Claims 1, 5, 19-25, 28-31, 34-36, 38, and 41-43 are currently pending and claims 28-31, 36, 38, and 41 are under consideration as claims 1, 5, and 19-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, and claims 34-35 and 42-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 27, 2022.

Priority
The present application claims status as a 371 (National Stage) of PCT/US18/16912 filed February 5, 2018, and claims priority under 119(e) to U.S. Provisional Application No. 62/454,526 filed on February 3, 2017. 

Information Disclosure Statement
 The information disclosure statements (IDSs) submitted on August 12, 2020; November 13, 2020; and January 10, 2022, are being considered by the examiner. 

Specification
The disclosure is objected to because of the following informalities: on page 7, lines 3-8; page 45, lines 14-17; page 48, lines 28-29; and page 60, lines 20-26, discusses amino acid sequences without an accompanying SEQ ID NO.  Pursuant to MPEP 2422 and 37 CFR 1.821(a), any amino acid sequence at least 4 defined amino acids in length requires a sequence identifier.  Additionally, update the Sequence Listing, if necessary.  Appropriate correction is required.

The disclosure is objected to because of the following informalities:  on pages 30-32, discusses SEQ ID NO: 37.  However, the Sequence Listing received on July 31, 2019, does not include SEQ ID NO: 37.  It is unclear whether SEQ ID NO: 37 is a typo or is the Sequence Listing needs to be corrected to include SEQ ID NO: 37.  Appropriate correction is required.

Claim Objections
Claim 38 is objected to because of the following informalities:  claim 38 recites, “…coupled to the immunomodulator molecule via linker”.  It is respectfully requested that claim 38 recites, “…coupled to the immunomodulator molecule via a linker” in order to be grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28, 30-31, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nolin et al. US 2015/0250837 A1 published on September 10, 2015, alone or as evidenced by “Anchor”, The Free Dictionary, available online at www.thefreedictionary.com/anchoring, 6 pages (accessed on 11/1/22) (hereinafter the “Free Dictionary reference”).
For claims 28, 30-31, and 41, Nolin et al. claims a recombinant oncolytic virus comprising a heterologous nucleic acid sequence encoding an anti-PD-1 binding protein that antagonizes the activity of PD-1 wherein the heterologous nucleic acid sequence is stably incorporated into the genome of the oncolytic virus (See Nolin claim 1).  Nolin et al. also claims where the recombinant oncolytic virus further comprises a gene encoding an immunomodulatory protein selected from TNF, interferon alpha, interferon gamma, IL-2, IL-12, IL-15, IL-24, and GM-CSF (See Nolin claims 12 and 17).  The oncolytic virus includes VSV, NDV, retrovirus, reovirus, measles virus, Sinbis virus, influenza virus, HSV, vaccinia virus and adenovirus (See Nolin claims 4 and 13) where the vaccinia virus comprises an inactivating mutation in a thymidine kinase (TK) gene to produce a negative TK phenotype (See Nolin claim 14) or where the vaccinia virus does not express functional vaccinia growth factor (VGF) (See Nolin claim 15).  
It is noted that the instant specification defines an anchoring peptide as any protein which, when fused to an immunomodulator molecule, anchors the immunomodulator molecule to the host cell membrane (See instant specification, pg. 24, last paragraph).  As such, the instantly claimed anchoring peptide is not limited other than to function in anchoring to a host cell membrane, which thereby necessarily results in the immunomodulator molecule being bound to the host cell membrane.  Pursuant to MPEP 2111.01, under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.  It is also noted that “anchor” is defined as to cause to be fixed in place; fix or immobilize (See the Free Dictionary reference, pg. 1).  Thus, the BRI of the instantly claimed “anchoring” peptide is a peptide that causes the fixation or immobilization of an immunomodulator molecule to the host cell membrane.  Given that Nolin et al. teaches that the PD-1 binding protein is a protein that has a binding domain which is specific for binding to a PD-1 epitope (See Nolin specification, paragraph [0053]) thereby necessarily constituting where the PD-1 binding protein fixes and/or immobilizes the immunomodulatory protein to the cell membrane surface (i.e., binds to the PD-1 epitope), the PD-1 binding protein of Nolin constitutes an anchoring peptide as instantly claimed.  
Furthermore, it is noted that the instantly claimed immunomodulator molecule must be linked to the anchoring peptide, but there is no limit as to whether the linkage is direct or indirect.   As such, the scope of the linkage between the two components encompasses where the two components are not directly linked.  All that is needed is for both components to be encoded in an oncolytic virus genome.  Thus, given that Nolin et al. claims that the oncolytic virus comprises a heterologous nucleic acid encoding the PD-1 binding protein (i.e., anchoring peptide) and further comprises a gene encoding an immunomodulatory protein including IL-2, it must follow that the PD-1 binding protein and the immunomodulatory protein are linked.  
Additionally, pursuant to MPEP 2131.02, it states that, “[i]f one of ordinary skill in the art is able to "at once envisage" the specific compound within the generic chemical formula, the compound is anticipated. One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any of the compounds can be "at once envisaged." One may look to the preferred embodiments to determine which compounds can be anticipated.” In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962).  As such, given the small number of oncolytic viruses and the small number of immunomodulatory proteins claimed by Nolin et al., an ordinary skilled artisan is able to at once envisage the instantly claimed oncolytic virus as recited in instant claims 28, 30-31, and 41.  Therefore, the claimed invention of Nolin et al. satisfies instant claims 28, 30-31, and 41.

Accordingly, the disclosure of Nolin et al. anticipates instant claims 28, 30-31, and 41. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 28-29 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Nolin et al. US 2015/0250837 A1 published on September 10, 2015, alone or as evidenced by “Anchor”, The Free Dictionary, available online at www.thefreedictionary.com/anchoring, 6 pages (accessed on 11/1/22) (hereinafter the “Free Dictionary reference”), as applied to claim 28 above, and further in view of Song et al. US 2016/0000842 published on January 7, 2016, as applied to claims 29 and 38 herewith. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claim 28, please see discussion of Nolin et al. above.

For claims 29 and 38, with respect to where the immunomodulator molecule is joined to the anchoring peptide via a linker peptide as recited in instant claim 29; and with respect to where the anchoring peptide is coupled to the immunomodulator molecule via a linker as recited in instant claim 38:
As discussed supra, it is noted that the instantly claimed immunomodulator molecule must be linked to the anchoring peptide, but there is no limit as to whether the linkage is direct or indirect.   As such, the scope of the linkage between the two components encompasses where the two components are not directly linked, and encompasses any size or type of linker as long as the linker is a peptide linker. 
Song et al. teaches recombinant oncolytic viruses that have been engineered to comprise an expression region with a promoter directing expression of a nucleic acid encoding a bi-specific T-cell engager polypeptide comprising an activation domain and an antigen recognition domain (See Song specification, paragraph [0006]).  The activation domain is a receptor or ligand for a T cell receptor polypeptide and the antigen recognition domain is a receptor or a ligand such as CD19 for a cell surface protein or a molecule on a target cell such as a cancer cell (See Song specification, paragraph [0006]).  As such, the antigen recognition domain broadly encompasses an anchoring peptide such as a PD-1 binding protein, which recognizes PD-1 on a melanoma cancer cell surface, and the activation domain broadly encompasses an immunomodulator molecule.  Furthermore, Song et al. teaches a genetically engineered oncolytic virus comprising a nucleic acid sequence that encodes a molecule comprising an activation domain that binds to a target on an immune cell and an antigen recognition domain that binds one or more molecules produced by or present on a target cell (See Song specification, paragraph [0016]).  The activation domain and the antigen recognition domain can be are attached by a linker such as a peptide linker (See Song specification, paragraph [0016], [0046]-[0047], [0072]).  Specific examples of peptide linkers include (GGGGS)3 (See Song specification, paragraph [0053], [0056], [0059], [0065], [0068]). 
Moreover, Song et al. teaches that the oncolytic virus can be used to treat cancer by killing tumor cells (See Song specification, paragraph [0005], [0044], [0123]).  Therefore, the teachings of Song et al. suggest utilizing a peptide linker in order to link an activation domain (e.g., an immunomodulator molecule) and an antigen recognition domain (e.g., PD-1 binding protein as an anchoring peptide) within the genome of an oncolytic virus thereby treating a cancer.  

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Nolin et al. does not expressly teach where the immunomodulator molecule is joined to the anchoring peptide via a linker such as a linker peptide as recited in instant claims 29 and 38.  However, the teachings of Song et al. cure this deficiency by constituting the use of a known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to where the immunomodulator molecule is joined to the anchoring peptide via a linker such as a linker peptide as recited in instant claims 29 and 38, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Nolin et al. and utilize an oncolytic virus comprising a nucleic acid encoding a peptide linker such as (GGGGS)3 linking an immunomodulator molecule such as IL-2 to an anchoring peptide such as a PD-1 binding protein in order to treat cancer.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because genetically engineered oncolytic viruses were known to comprise a bi-specific T-cell engager polypeptide comprising an activation domain linked to an antigen recognition domain via a peptide linker such as (GGGGS)3 and were known to treat cancer as taught by Song et al.
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the oncolytic virus comprising a nucleic acid encoding an immunomodulatory cytokine such as IL-2 (i.e., a species of an activation domain) and a PD-1 binding protein (i.e., a species of an antigen recognition domain) of Nolin et al. was used to treat cancer, and therefore, inserting a peptide linker such as (GGGGS)3 between the IL-2 and the PD-1 binding protein would support the treatment of cancer by constituting the use of a known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Nolin et al. US 2015/0250837 A1 published on September 10, 2015, alone or as evidenced by “Anchor”, The Free Dictionary, available online at www.thefreedictionary.com/anchoring, 6 pages (accessed on 11/1/22) (hereinafter the “Free Dictionary reference”), as applied to claim 28 above, and further in view of Wagner et al. US 2003/0105054 A1 published on June 5, 2003, as applied to claims 36 herewith. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claim 28, please see discussion of Nolin et al. above.

	For claim 36, with respect to where the anchoring peptide comprises a GPI-anchor acceptor peptide:
	Nolin et al. teaches that the oncolytic virus includes VSV, NDV, retrovirus, reovirus, measles virus, Sinbis virus, influenza virus, HSV, vaccinia virus and adenovirus (See Nolin claims 4 and 13).  Nolin et al. also teaches that the oncolytic virus can be used to treat cancer in a subject where the cancer to be treated can be melanoma (See Nolin specification, paragraph [0109]-[0111].  
	Wagner et al. teaches an immunogenic composition containing a vector comprising a nucleic acid encoding a factor that stimulates T cell proliferation attached to a sequence that signals a GPI anchor (See Wagner specification, paragraph [0011], [0013]).  The vector can be a plasmid or a virus vector such as an adenovirus, retrovirus, or HSV, preferably a conditionally replicating adenovirus (See Wagner specification, paragraph [0011], [0052]).  The nucleic acid encoding the factor and GPI anchoring peptide is not limiting in length (See Wagner specification, paragraph [0047]) thereby encompassing whole genomes.  The factor that stimulates T cell proliferation is a cytokine such as IL-2 or IL-12 (See Wagner specification, paragraph [0011], [0030]-[0031]).  In a preferred embodiment, the vector comprises a nucleic acid encoding human IL-2 attached to a GPI anchor sequence of decay accelerating factor (DAF) (See Wagner specification, paragraph [0011], [0030]-[0031], [0043]).  As such, the IL-2 constitutes an immunomodulator molecule as instantly claimed and the DAF sequence constitutes an anchoring peptide where the anchoring peptide comprises a GPI-anchor acceptor peptide.  
	Wagner et al. teaches that the inventors discovered compositions that serve as an alternative approach to locally or regionally deliver cytokines through GPI anchoring (See Wagner specification, paragraph [0024]).  Since the cytokines are anchored on the cell plasma membrane, they are immobilized so that a locally high concentration of cytokines could be achieved and their in vivo half-life could be elongated (See Wagner specification, paragraph [0024]).  Thus, Wagner et al. teaches that GPI anchored cytokines may be more effective than soluble versions (See Wagner specification, paragraph [0024]).  However, since GPI anchored proteins can release from the cells and are able to re-insert onto the plasma membrane of neighboring cells, this technique could help gene therapy by increasing gene delivery efficiency, as well as allowing GPI anchored proteins to be made in large scale and applied locally such as to tumor masses in high doses (See Wagner specification, paragraph [0024]).  Also, Wagner et al. teaches that another potential use of this technique includes GPI anchorage of other cytokines or adhesion molecules onto tumor cells to mount immune responses against tumors (See Wagner specification, paragraph [0024]).  Thus, by linking the factor such as IL-2 that stimulates an immune response to a GPI anchor thereby immobilizing the factor on the surface of a target cell, e.g., a cancer cell, allows for the complete retention of the factor’s activity and represents an advance in the traditional approaches to immunotherapy because it substantially avoids systemic exposure and the resultant adverse reactions (See Wagner specification, paragraph [0026]).
	Moreover, Wagner et al. teaches that the immunogenic composition attaches to the plasma membrane of a cell via a GPI anchor where in the cell is a cancer cell such as a melanoma cell (See Wagner specification, paragraph [0013]).  Therefore, since Nolin et al. teaches targeting a cancer cell such as a melanoma cell by utilizing a PD-1 binding protein as an anchoring peptide and Wagner et al. teaches targeting a cancer cell such as a melanoma cell by utilizing a GPI anchor acceptor peptide whereby the utilization of the GPI anchor acceptor peptide provides the advantage of allowing for the complete retention of the factor’s activity and represents an advance in the traditional approaches to immunotherapy because it substantially avoids systemic exposure and the resultant adverse reactions, an ordinary skilled artisan would be motivated to substitute the PD-1 binding protein of Nolin with the GPI anchor peptide of Wagner as further articulated below. 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Nolin et al. does not expressly teach where the anchoring peptide comprises a GPI-anchor acceptor peptide as recited in instant claim 36.  However, the teachings of Wagner et al. cure this deficiency by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to where the anchoring peptide comprises a GPI-anchor acceptor peptide as recited in instant claim 36, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Nolin et al. and substitute a GPI anchor peptide such as DAF as the anchoring peptide instead of a PD-1 binding protein in an oncolytic virus comprising a nucleic acid encoding both the anchoring peptide and IL-2 as an immunomodulatory molecule thereby allowing for the complete retention of the IL-2’s activity and represents an advance in the traditional approaches to immunotherapy because it substantially avoids systemic exposure and the resultant adverse reactions in order to treat melanoma.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because utilizing a GPI anchor peptide such as DAF attached to IL-2 was known to allow for the complete retention of the IL-2’s activity and represents an advance in the traditional approaches to immunotherapy because it substantially avoids systemic exposure and the resultant adverse reactions, and GPI anchor peptides such as DAF were known to treat melanoma given that GPI anchor peptides bind to the plasma membrane of the melanoma cell as taught by Wagner et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the oncolytic virus comprising a nucleic acid encoding an immunomodulatory cytokine such as IL-2 and a PD-1 binding protein of Nolin et al. was used to treat cancer such as melanoma given that the PD-1 binding protein targets cancer cells such as melanoma cells.  Therefore, substituting a GPI anchor peptide instead of the PD-1 binding protein to target melanoma cells would support the treatment of melanoma by allowing for the complete retention of the IL-2’s activity and represents an advance in the traditional approaches to immunotherapy because it substantially avoids systemic exposure and the resultant adverse reactions by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28-31, 36, 38, and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-8, 10, 14-15, 17-23, 25, and 30-35 of copending Application No. 17/778,463 (Bartlett et al., not yet published) in view of Nolin et al. US 2015/0250837 A1 published on September 10, 2015.  Bartlett et al. claims: 

    PNG
    media_image1.png
    139
    640
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    84
    623
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    56
    621
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    199
    635
    media_image4.png
    Greyscale

(Bartlett claims 1, 6, 8, and 10).  As such, the ‘463 claimed invention anticipates instant claims 28-30, 36, and 38.  ‘463 also claims methods of using the recombinant vaccinia virus (Bartlett claims 21-23, 25, and 30-35).  
However, the ‘463 claimed invention does not claim where the recombinant vaccinia virus has an inactivating mutation of its thymidine kinase gene, vaccinia growth factor gene, or both as recited in instant claim 31, and does not claim where the immunomodulator molecule is IL-2 as recited in instant claim 41.
Please see discussion of Nolin et al. above.  Nolin et al. teaches that the immunomodulator molecule can be IL-2 or IL-12 (See Nolin claims 12 and 17) and the recombinant vaccinia virus comprises an inactivating mutation in the TK gene and does not express functional vaccinia growth factor (See Nolin claims 14-15).  Nolin et al. also teaches that the recombinant oncolytic virus is used to treat cancer (See Nolin claim 23).  Thus, an ordinary skilled artisan would be motivated with a reasonable expectation of success to substitute the IL-12 of ‘463 with IL-2 as the immunomodulator molecule and where the recombinant vaccinia virus comprises an inactivating mutation in the TK gene and/or does not express functional vaccinia growth factor because such modifications similarly lead to the treatment of cancer.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216. The examiner can normally be reached M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654